Citation Nr: 1424887	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a personality disorder.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) declining to reopen these previously considered and denied claims.

Regarding the prior denial of these claims, the Board previously denied them in an August 1986 decision.  Board decisions are final and binding absent some exception to this res judicata.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  Moreover, a previously-decided claim may not be reopened unless there is new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995) (and citing 38 U.S.C. §§ 5108, 7104(b)).  In this circumstance, the Board is legally bound to first decide this threshold issue of whether there is this required new and material evidence, and only if there is may the Board then reopen the claim and proceed to readdressing the underlying merits of it.  Id.  If conversely the Board finds that new and material evidence has not been received concerning the claim, that is where the analysis must end since further consideration of the claim is neither required nor permitted; hence, what the RO may have determined in this regard ultimately is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This, then, will be the method of the Board's analysis of these claims.

The Board also sees that, in a signed statement dated in February 2014, the Veteran indicated he no longer wanted to be represented by the Vietnam Veterans of America, so he is proceeding in this appeal pro se.

Additional claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities have been raised by the record (see December 2013 statement), but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  In a prior August 1986 decision, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and personality disorder; the United States Court of Appeals for Veterans Claims (Court/CAVC) did not come into existence until 1988 following passage of the Veterans Judicial Review Act (VJRA), so not until some 2 years later.  The Veteran has not made any pleading or allegation of clear and unmistakable error (CUE) in that prior Board decision.

2.  The additional evidence received since that August 1986 Board decision regarding these claims is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The August 1986 Board decision earlier considering and denying these claims is a final and binding determination.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  There is not new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection (namely, Veteran status, proof the Veteran has the claimed disability, and proof of a relationship between the disability and his service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in July 2010, so in the preferred sequence.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding disability ratings and effective dates as mandated by the Court in Dingess.  Finally, he was given appropriate notice under Kent.  Indeed, the April 2010 letter discussed the reasons for the previous denials of service connection and described what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denials of service connection for an acquired psychiatric disorder and a personality disorder.  He therefore has received all required notice concerning these claims.


VA also has a duty to assist the Veteran in fully developing his claims.  This duty includes assisting him in the procurement of relevant records, including service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, VA need not provide a medical examination with respect to a finally-decided claim unless and until such claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, post-service VA clinical records, post-service private treatment records, and Social Security Administration (SSA) records.  Significantly, he has not identified, and the file does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran seeks to reopen his previously-denied claims of service connection for an acquired psychiatric disorder and a personality disorder.

In a prior August 1986 decision, the Board denied these claims on the basis that an acquired psychiatric disorder was not incurred in service and, in essence, since personality disorders do not constitute ratable disabilities for VA compensation purposes.  Board decisions are generally final and binding on the date issued, unless timely appealed or the Chairman grants a motion for reconsideration of the decision or some other exception to the finality of it is shown to apply, such as indication it involved CUE.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must now consider whether new and material evidence has been submitted since that decision to reopen these finally-denied claims.

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claims or, instead, a prior petition to reopen the claims.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Regarding the claimed acquired psychiatric disorder, the evidence submitted since the August 1986 disallowance consists of service records, SSA records, and other medical records, both VA and non-VA, duplicative of evidence already in the claims file before the Board rendered the August 1986 decision.  It also consists of medical evidence not previously of record that does not speak to the etiology of any current acquired psychiatric disorder and does not suggest, even remotely, that any present acquired psychiatric disorder had its onset during the Veteran's service or is in any way otherwise related to his service.  The file now contains copies of 1985 VA psychiatric treatment records that were not in the file in August 1986, as well as other VA psychiatric records dated later in 1986, 1998, and 2004.  The post August 1986 evidence also consists of a May 1997 letter from ARS, M.D., indicating only that he had been providing psychiatric treatment to the Veteran since 1992.

This evidence added to the record since the Board's August 1986 decision is partially new because it was not previously considered by VA decision makers.  Even this new evidence, however, does not tend to relate any current psychiatric disorder back to the Veteran's service; indeed, to the contrary, the evidence does not reflect any psychiatric issues before the mid 1980's, so not until well after the Veteran's service had concluded in March 1967.  As such, this newly-submitted evidence does not trigger VA's duty to assist by providing an examination for a medical nexus opinion because there is no new evidence suggesting that a current acquire psychiatric disorder is possibly related to the Veteran's military service.  See Shade, supra.

The claim of entitlement to service connection for an acquired psychiatric disorder therefore cannot be reopened and remains denied.  38 C.F.R. § 3.156.

With respect to the personality disorder claim, it, too, was denied in the Board's prior August 1986 decision.  And, as explained, other than in some limited circumstances, none of which are shown to be applicable here, Board decisions are final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter," § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

There is no such additional evidence in this instance, however, so this claim cannot be reopened either.  38 C.F.R. § 3.156; Shade, supra.


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a personality disorder also is denied.



______________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


